DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 02 October 2020.
Claim 1 is amended by an approved Examiner's Amendment.
Claim 11 is canceled by an approved Examiner’s Amendment.
Claims 1-10 and 12-15 are currently pending.
Claims 1-10 and 12-15 are allowed.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted was/were considered by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations are identified in this office action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Stankiewicz on 09 September 2021.
The application has been amended as follows: 
 Claim 1. (Currently Amended)  A vane assembly comprising:
an aerofoil having a leading edge, a trailing edge, and a pressure surface

a blade member forming the trailing edge, at least a portion of the pressure surface and at least a portion of the suction surface, wherein the blade member is formed of a first material; and
a spar at least partly enclosed by the blade member and forming at least a portion of the leading edge and at least partially exposed to a hot gas path, the spar further forming at least one cooling channel and supporting at least a portion of an interior surface of the blade member, wherein the spar is formed of a second material different from the first material;
wherein the second material has a greater impact resistance than the first material; and
wherein the first material comprises a ceramic matrix composite.
 Claim 11. (Canceled)
Allowable Subject Matter
Claims 1-10 and 12-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
a blade member forming the trailing edge, wherein the blade member is formed of a first material; and
a spar at least partly enclosed by the blade member and forming at least a portion of the leading edge and at least partially exposed to a hot gas path, the spar further 
wherein the second material has a greater impact resistance than the first material; and
wherein the first material comprises a ceramic matrix composite;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Liang (US 8197211 B1), Welch (US 20180073519 A1), or Suciu et al (US 9828914 B2).
The Examiner notes, Liang et al is considered the closest prior art, but does not teach: 
a blade member forming the trailing edge, wherein the blade member is formed of a first material;
a spar at least partly enclosed by the blade member and forming at least a portion of the leading edge and at least partially exposed to a hot gas path, the spar further forming at least one cooling channel and supporting at least a portion of an interior surface of the blade member, wherein the spar is formed of a second material different from the first material.
Further, it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/WOODY A LEE JR/Primary Examiner, Art Unit 3745